Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0222127 A1 to Avalani, in view of US 2017/0177953 A1 to Stein.
Claim 1. An in-vehicle control system comprising: a camera configured to generate an image; Avalani [0034] teaches referring to FIG. 1, a driver assistance system 10 includes a plurality of multi-modal sensor arrays 12 for collecting data 14 characterizing a vehicle 16 as well as about an area and/or other object(s)/vehicle(s) adjacent to vehicle 16.
Avalani [0062] teaches referring back to FIG. 1, the system includes a video acquisition and processing module comprised of a high-resolution camera array and an audio data collection and processing module comprised of a microphone array to collect sensory data from other cars
Avalani [0063] teaches digital cameras with built-in stereo microphones were mounted on all 4 sides of vehicle 16, e.g., along its external periphery (in a linear axis), to capture images of the wheels and the tail lights of adjacent vehicles and any noise from these vehicles in adjacent lanes.
a processor; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: receive the image; Avalani [0063] teaches digital cameras with built-in stereo microphones were mounted on all 4 sides of vehicle 16, e.g., along its external periphery (in a linear axis), to capture images of the wheels and the tail lights of adjacent vehicles and any noise from these vehicles in adjacent lanes.
Avalani [0084] teaches referring to FIG. 5, a series of images 90 includes original images 92, binary images after processing 94, and original images overlaid with bounding boxes 96 resulting from the present method. The system uses these images to detect moving vehicles from a lateral view where the image of the vehicle in the next lane is often larger than the image frame captured by a camera, in an aspect, wheels and tail-lights may be selected as a primary features (and other circular arcs on a vehicle or inside the vehicle may be utilized as secondary features). For example, wheels may be selected because their shape and color are universal among vehicles, and tail-lights because they are illuminated at night, when darkness makes it difficult to recognize wheels. 
identify a first indication of at least one wheel in the image; Avalani [0063] teaches digital cameras with built-in stereo microphones were mounted on all 4 sides of vehicle 16, e.g., along its external periphery (in a linear axis), to capture images of the wheels, FIG. 5
identify a second indication of at least one lane in the image; Avalani [0006] teaches lane departure warnings, [0022] and [0024] 
Avalani fails to explicitly teach determine a first distance between the first indication and the second indication. Stein, in the field of driver assistance using image data, teaches determine a first distance between the first indication and the second indication; Stein [0006] teaches In either case, essential to the lane departure warning system is the lane marker detection algorithm… With a horizontal field of view (FOV) of 39 degrees of the camera, the inner lane markers are still visible on curves with a radius down to 125 meters. In order to correctly perform lane assignment on curves, lane markings are detected at 50 meters and beyond.
Stein [0041] teaches estimating the lateral distance X between vehicle 18 and barrier 30 based on the assumption that posts 30a do reach the road may lead to a significant error in measurement of the lateral distance to barrier 30. For example, if the bottom of post 30a touches the road at circle A, distance Z of 11.2 meters is given from host vehicle 18 and then lateral distance X to barrier 30 is determined to be 3.13 meters to host vehicle 18. If the bottom of post 30a touches the road at circle B, a distance Z of 7.6 m is given and the barrier is 2.12 m lateral distance X to the left of vehicle 36.
and determine a second distance between a vehicle in the image and the at least one lane based on the first distance. Stein [0041] teaches estimating the lateral distance X between vehicle 18 and barrier 30 based on the assumption that posts 30a do reach the road may lead to a significant error in measurement of the lateral distance to barrier 30. For example, if the bottom of post 30a touches the road at circle A, distance Z of 11.2 meters is given from host vehicle 18 and then lateral distance X to barrier 30 is determined to be 3.13 meters to host vehicle 18. If the bottom of post 30a touches the road at circle B, a distance Z of 7.6 m is given and the barrier is 2.12 m lateral distance X to the left of vehicle 36.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a first indication of at least one wheel in the image and identify a second indication of at least one lane in the image by Avalani with Stein’s teaching of determine a first distance between the first indication and the second indication. One would have been motivated to perform this combination due to the fact that it allows one to accurately avoid obstacles by moving straight or straight backwards after colliding with an obstacle. In combination, Avalani is not altered in that Avalani continues to provide driver assistance using image data. Stein's teachings perform the same as they do separately of calculating vehicle-to-lane distance.
Therefore one of ordinary skill in the art, such as an individual working in the field of driver assistance using image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Avalani further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: generate a wheel segmentation map representative of the at least one wheel in the image, wherein identifying the first indication is based at least in part on the wheel segmentation map; and generate a lane segmentation map representative of the at least one lane detected in the image, wherein identifying the second indication is based at least in part on the lane segmentation map. Avalani [0063] teaches digital cameras with built-in stereo microphones were mounted on all 4 sides of vehicle 16, e.g., along its external periphery (in a linear axis), to capture images of the wheels and the tail lights of adjacent vehicles and any noise from these vehicles in adjacent lanes.
Avalani [0084] teaches referring to FIG. 5, a series of images 90 includes original images 92, binary images after processing 94, and original images overlaid with bounding boxes 96 resulting from the present method. The system uses these images to detect moving vehicles from a lateral view where the image of the vehicle in the next lane is often larger than the image frame captured by a camera, in an aspect, wheels and tail-lights may be selected as a primary features (and other circular arcs on a vehicle or inside the vehicle may be utilized as secondary features). For example, wheels may be selected because their shape and color are universal among vehicles, and tail-lights because they are illuminated at night, when darkness makes it difficult to recognize wheels. 
Claim 3. Avalani further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: identify the vehicle in the image; generate a two-dimensional (2D) bounding box that bounds the vehicle in the image; determine that the at least one wheel in the wheel segmentation map overlaps the 2D bounding box; and associate the overlapping at least one wheel with the 2D bounding box. Avalani [0084] teaches referring to FIG. 5, a series of images 90 includes original images 92, binary images after processing 94, and original images overlaid with bounding boxes 96 resulting from the present method.
Claim 12. It differs from claim 1 in that it is a non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to perform the system of claim 1. Therefore claim 12 has been analyzed and reviewed in the same way. See the above analysis.
Claim 17. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way. See the above analysis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and similarly recited claims 12 and 17) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,586,456 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of US 10,586,456 B2 as described herein below.
16/781907
US 10,586,456 B2
An in-vehicle control system comprising: a camera configured to generate an image; a processor; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to:
1. An in-vehicle control system, comprising: a camera configured to generate an image; a processor and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: 
receive the image;
receive the image from the camera,
identify a first indication of at least one wheel in the image;
generate a wheel segmentation map representative of one or more wheels detected in the image,
identify a second indication of at least one lane in the image;
generate a lane segmentation map representative of one or more lanes detected in the image,
determine a first distance between the first indication and the second indication;
determine a distance between the wheel and at least one nearby lane in the lane segmentation map,
and determine a second distance between a vehicle in the image and the at least one lane based on the first distance.
and determine a distance between a vehicle in the image and the lane based on the distance between the wheel and the lane.

Likewise, claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, respectively. of U.S. Patent No. 10,586,456 B2.
Allowable Subject Matter
Claims 4-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The innovation that makes claim 4 allowable is “wherein the determination of the second distance is further based on the number of the at least one wheel that overlaps the 2D bounding box”
The innovation that makes claim 5 allowable is “determine a trapezoid representative of left and right sides of the vehicle based on a location of the at least one wheel that overlaps the 2D bounding box”. 
Claims 6-8 are allowed because they directly or indirectly depend on claim 5.
The innovation that makes claim 13 allowable is “determine that the image is missing one of the two lanes from the second indication; and provide an indication that the one of the two lanes is missing from the image”
The innovation that makes claim 10 allowable is “determine a predicted behavior of the vehicle based on the second distance”.
Claim 11 is allowed because it depends on claim 10.
Claims 14-16 are allowed because they directly or indirectly depend on claim 13.
The innovation that makes claim 18 allowable is “and determining, in response to a detection of no wheels within the group of pixels, that the second vehicle is partially occluded in the image”. 
The innovation that makes claim 19 allowable is “and determining, in response to a detection of no wheels within the group of pixels, that the second vehicle is beyond a threshold distance ahead of the ego vehicle. 
The innovation that makes claim 20 allowable is “determining, in response to a detection of no wheels within the group of pixels, that the group of pixels representing the second vehicle is a false positive detection”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661